DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 05/18/2022, with respect to claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
An updated search for patent publication prior art references in PE2E Search and non-patent literature prior art references in Google Scholar, IEEE Xplore and STIC has been conducted, and the prior art made of record does not fairly teach or suggest teaching the subject matter as described by the combination of limitations recited in amended independent claims 1 and 9. Thus, the independent claims are allowed, and the dependent claims being definite, further limiting, and fully enabled by the specification are also allowed.  Claims 1-16 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations as disclosed by the independent claims of the instant invention:   

Ahmadi (WO-2018031339-A1): large-scale analytical data processing for allocating, by a source of one or more sources, a segment of a data file of a transient memory for exclusive access by the source, the transient memory being a distributed in-memory file system that supports remote direct memory access; writing, by the source, data from an initial partition to one or more blocks within the allocated segment of the data file, wherein a portion of the initial partition is written to a first block of the one or more blocks; publishing, by the source, the segment of the data file of the transient memory to be accessible for reading by one or more sinks; and reading by a particular sink of the one or more sinks, a particular block of the published segment of the data file of the transient memory, wherein the particular block is associated with the particular sink;
Chen (CN-106487599-A): cloud access controller provided with a plurality of monitoring processes, wherein one is current monitoring process and the other is a backup monitoring process the current monitoring process monitoring cloud access controller server performance data of multiple server and/or a plurality of service module of the service processing information, distributed processing frame creating permanent node and in the permanent node creating a temporary node, the permanent node is monitoring the current monitoring process, the temporary node is the root node of the child node is the root node of the child node distribution monitoring authority frame according to the preset rule, distributed processing, with the monitoring authority of children node monitoring the current monitoring process;
Maki (US 8,055,863): data storage equipment used in a remote copy environment in a computer system having a plurality of computers and a plurality of data storage units and to a method of controlling the data storage equipment;
Notea (WO-2006085315-A2): categorizing and analyzing user-related activities in a monitored computer-accessible environment;
Zohar (US 8,010,753): a system for varying the conditions for storage of data in a data storage system.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166